DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
one of ordinary skill in the art would not have been motivated to modify the teaching of Munday et al. to further includes, among other things, the specific of a programmable fabric device comprising a combination of a plurality of external sectors outside of the plurality of partial reconfiguration regions and fabric resources that couple the external sectors to adjacent sectors of the plurality of the partial reconfiguration regions, and a base die coupled to the external sectors and that provides interconnection between the external sector (claim 1), and the specific of a method comprising a combination of loading a background partial reconfiguration persona into a base die of the programmable logic device while performing operations using the plurality of partial reconfiguration personas, and loading the background partial reconfiguration persona into the programmable fabric from the base die (claim 11), and the specific of a programmable fabric device comprising the fabric die comprising a plurality of partial reconfiguration regions each corresponding one or more partial reconfiguration personas, a plurality of external sectors outside of the plurality of partial reconfiguration regions, and fabric resources that couple the plurality external sectors to the plurality of partial reconfiguration regions, and a base die having one or more memory blocks that store a first subset of the partial reconfiguration personas for loading into the fabric die at a future time while a second subset of the partial reconfiguration personas are used to perform an operation in the programmable fabric wherein the base die is coupled to and provides interconnection to the plurality of external sectors (claim 17).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM -4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

James Cho
Examiner, Art Unit 2844
	
/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844